DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 03/22/2021.
Claims 1-26 are pending and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 9 and 22 include a generic place holder “the network device” coupled with functional languages “configured to push device state data” or “configured to send the device state data”.
Claims 11 and 24 include a generic place holder:
“the communication device”” coupled with functional language “is configured to push device state data” or “is configured to send heartbeat request”.
“the network device” couple with functional languages “configured to send the heartbeat confirmation signal” and “configured to update the device state data”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 18, the limitation “when the device state data does not comprise heartbeat confirmation data” is unclear defined whether the heartbeat confirmation data is referred to the “heartbeat confirmation data” in claim 4.  For the purpose of examination, the “heartbeat confirmation data” in claim 5 is interpreted as the same “the heartbeat confirmation data” in claim 4.

Regarding claims 11 and 24, claim limitation “the communication device is configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification [0025] describes the communication device 106 may include IoT devices, EU devices, mobile computing device, or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 13-15, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20070041327 A) in view of Killadi (US 20190306027 A1).
As to claim 1, Foster teaches a method comprising:
in the presence of a network fault condition preventing communication between a communication device and a network device of a first network ([0034], fig. 6, after the failover, backup server 606 (network device) takes over the IP address of the primary server, but does not take over the IPsec security association;  [0035] since the client 602 (communication device) is able to detect that the multicast heartbeats are now coming from the backup server 606), receiving, at data processing hardware of a second network, from the communication device, a heartbeat request requesting permission for the communication device to perform a device operation ([0035], fig. 6, a Media Gateway Control Protocol (MGCP) message 620 sent to the IP address of the primary server 604 (now taken over by the backup server 606) after the failover after the failover and subsequent detection of the heartbeat from the backup server is followed by a retry 622 to the IP address of the primary server after 200 ms);
obtaining, by the data processing hardware, device state data associated with the communication device ([0035] rather than retrying several more times at increasing time intervals, the client following the aggressive approach (configured in this example to retries =1) next re-negotiates or re-establishes IPsec security association with the backup server 606 after another 200 ms. Once the IPsec security association is established at 624, the MGCP/NCS application layer at the backup server 606 can see the message 626 (device state) from the client);
when the communication device is permitted to perform the device operation, transmitting, by the data processing hardware, a heartbeat confirmation signal to the communication device, the heartbeat confirmation signal permitting the communication device to perform the device operation (claim 13, upon failover of the primary server, starting transmission of multicast heartbeats from the backup server to the client;  [0040] Note that if IPsec is used, the client will establish a security association with the new server at 724 before attempting to communicate with that server. That server then becomes the newly "assigned" server and the process continues).
Foster does not explicitly teach
determining, by the data processing hardware, whether the communication device is permitted to perform the device operation based on the device state data associated with the communication device; 
Killadi teaches
determining, by the data processing hardware, whether the communication device is permitted to perform the device operation based on the device state data associated with the communication device ([0029] in the event of an L3-connected first network device failing in some way a client device (communication device) which is connected to the first network device would be de-authenticated from the first network device and would have to go through an authentication process with the second network device for connection to the cluster to be re-established; [0030] the network device comprises a processor (processing hardware)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Foster disclosure, the authentication for the client device to connect to the second network device, as taught by Killadi.  One would be motivated to do so that a network controller can automatically be managed by a backup network controller within the network controller cluster in a secure connection.	

As to claim 14, Foster teaches a system (100) comprising: 
data processing hardware (310) of a backup network (104) ([0052] Processor 904); and 
memory hardware (320) in communication with the data processing hardware (310), the memory hardware (320) storing instructions that when executed on the data processing hardware (310) cause the data processing hardware (310) to perform operations comprising ([0052] memory 906): 
in the presence of a network fault condition (130) preventing communication between a communication device (106) and a network device (200) of a primary network (102) ([0034], fig. 6, after the failover, backup server 606 (network device) takes over the IP address of the primary server, but does not take over the IPsec security association;  [0035] since the client 602 (communication device) is able to detect that the multicast heartbeats are now coming from the backup server 606), receiving, from the communication device (106), a heartbeat request (128) requesting permission for the communication device (106) to perform a device operation ([0035], fig. 6, a Media Gateway Control Protocol (MGCP) message 620 sent to the IP address of the primary server 604 (now taken over by the backup server 606) after the failover after the failover and subsequent detection of the heartbeat from the backup server is followed by a retry 622 to the IP address of the primary server after 200 ms); 
obtaining device state data (110) associated with the communication device (106) ([0035] rather than retrying several more times at increasing time intervals, the client following the aggressive approach (configured in this example to retries =1) next re-negotiates or re-establishes IPsec security association with the backup server 606 after another 200 ms. Once the IPsec security association is established at 624, the MGCP/NCS application layer at the backup server 606 can see the message 626 (device state) from the client); 
when the communication device (106) is permitted to perform the device operation, transmitting a heartbeat confirmation signal (126) to the communication device (106), the heartbeat confirmation signal (126) permitting the communication device (106) to perform the device operation (claim 13, upon failover of the primary server, starting transmission of multicast heartbeats from the backup server to the client;  [0040] Note that if IPsec is used, the client will establish a security association with the new server at 724 before attempting to communicate with that server. That server then becomes the newly "assigned" server and the process continues).
Foster does not explicitly teach
determining whether the communication device (106) is permitted to perform the device operation based on the device state data (110) associated with the communication device (106); 
Killadi teaches
determining whether the communication device (106) is permitted to perform the device operation based on the device state data (110) associated with the communication device (106) ([0029] in the event of an L3-connected first network device failing in some way a client device (communication device) which is connected to the first network device would be de-authenticated from the first network device and would have to go through an authentication process with the second network device for connection to the cluster to be re-established; [0030] the network device comprises a processor (processing hardware)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Foster disclosure, the authentication for the client device to connect to the second network device, as taught by Killadi.  One would be motivated to do so that a network controller can automatically be managed by a backup network controller within the network controller cluster in a secure connection.

As to claims 2 and 15, Foster and Killadi teach all the limitations of parent claims 1 and 14, wherein Foster further teaches
obtaining the device state data comprises receiving, from the network device of the first network, the device state data associated with the communication device ([0035] once the IPsec security association is established at 624, the MGCP/NCS application layer at the backup server 606 can see the message 626 from the client and send a response 628).

As to claims 10 and 23, Foster and Killadi teach all the limitations of parent claims 1 and 14, wherein Foster further teaches 
the device state data comprises at least one of a device identifier identifying the communication device, invalidation data that invalidates the communication device from the ability to perform the device operation, operational reliability information associated with the communication device, a payment status, an ability of the communication device to update organizational metadata, or an aggregation calculation of overall environment health ([0023] network 36 employs voice communication protocols that allow for the addressing or identification of network components coupled to the network (device identifier identifying the communication device)).

As to claims 11 and 24, Foster and Killadi teach all the limitations of parent claims 1 and 14, wherein foster further teaches when the network fault condition is not present:
the communication device is configured to send the heartbeat request to the network device of the first network ([0028], with a retry time interval configured to 200 ms and the number of retries set to 4, a message 214 happens to be sent to the primary server 204 subsequent to the failover); and
the network device of the first network (102) is configured to: 
send the heartbeat confirmation signal to the communication device ([0029] under normal active conditions of the primary server 304, an MGCP message 310 sent by the client to the IP address of the primary server 304 is acknowledged with response); and 
update the device state data associated with the communication device to include the heartbeat confirmation signal sent to the communication device ([0033] the client enters a "disconnected" state 524 that the client tries to negotiate or establish IPsec security association with the backup server).

As to claims 13 and 26, Foster and Killadi teach all the limitations of parent claims 1 and 14, wherein the communication device comprises an Internet of Things (IoT) device, a temperature sensor, a wireless base station, a mobile device, or a smart appliance ([0021] IP phone 38).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20070041327 A) in view of Killadi (US 20190306027 A1) in view of Paya (US 20040181598 A1).
As to claims 3 and 16, Foster and Killadi teach all the limitations of parent of claims 2 and 15, Foster does not explicitly teach when the device state data is received prior to receiving the heartbeat request and when the network fault condition is not present:

retrieving, by the data processing hardware, the device state data from the backup datastore using a device identifier identifying the communication device, the device identifier associating the communication device with the device state data stored in the backup datastore.
Paya teaches
storing, by the data processing hardware, the device state data in a backup datastore ([0031] the state information is generally stored in the server-side database); and
retrieving, by the data processing hardware, the device state data from the backup datastore using a device identifier identifying the communication device, the device identifier associating the communication device with the device state data stored in the backup datastore ([0031] the server may use the identifier to retrieve or modify actual state information in the database on subsequent visits by the client because the identifier does not change from session to session).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Foster disclosure, the storing and retrieving state information of the client, as taught by Paya.  One would be motivated to do so to manage state information across communication sessions between a client and the server via a stateless protocol.

Claims 4, 9, 12, 17, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20070041327 A) in view of Killadi (US 20190306027 A1) and further in view of Wilson (US 20140095925 A1).
As to claims 4 and 17, Foster and Killadi teach all the limitations of parent of claims 1 and 14, wherein Killadi does not explicitly teaches determining whether the communication device is permitted to perform the device operation comprises:

when the device state data comprises the heartbeat confirmation data, determining that the communication device is permitted to perform the device operation.
Wilson teaches
determining whether the device state data comprises heartbeat confirmation data, the heartbeat confirmation data indicative of permission by the network device of the first network for the communication device to perform the device operation ([0022] a redundant server health (RSH) message can be sent by QC 38 in the event that it does not receive a HB signal from the primary server, and the RSH message can have information indicative that a server (S.0 or S.1 for instance) is not operating correctly. Either of these events can result in server S.1 attempting to transition from a standby role to a primary role); and
when the device state data comprises the heartbeat confirmation data, determining that the communication device is permitted to perform the device operation ([0021] a failover veto client (FVC) 35 operates to provide primary server health information to a standby server that the standby server can employ to veto an erroneous failover procedure initiated as the result of the standby server not receiving primary server health information from a QC 38).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Foster disclosure, the health status of the primary server is received at the secondary server, as taught by Wilson.  One would be motivated to do so for controlling failover from a primary to a standby server, both of which are connected to a network and in communication with a software client which operates to initiate the failover process.


Willson teaches
push device state data associated with the communication device to the data processing hardware prior to the network fault condition; or send the device state data associated with the communication device in response to a pull operation by the data processing hardware ([0006] data associated with the current primary server state (device state data) is periodically transferred to the standby server, and if the primary server fails for any reason, the standby server can transition to operate as the primary server and take over running an application without any or with little loss of application or data availability).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Foster disclosure, the health status of the primary server is received and detected, as taught by Wilson.  One would be motivated to do so for controlling failover from a primary to a standby server, both of which are connected to a network and in communication with a software client which operates to initiate the failover process.

As to claims 12 and 25, Foster and Killadi teach all the limitations of parent of claims 1 and 14, Foster does not explicitly teach
wherein the network fault condition is present when the communication device does not receive the heartbeat confirmation signal from the network device of the first network within a threshold period of time after sending the heartbeat request to the network device.
Wilson teaches
([0020] QC 24 may not receive a heartbeat transmitted by server S.0. within a specified period of time, and so will not notify the standby server that a heartbeat was received).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Foster disclosure, the health status of the primary server is received and detected, as taught by Wilson.  One would be motivated to do so for controlling failover from a primary to a standby server, both of which are connected to a network and in communication with a software client which operates to initiate the failover process.

Claims 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20070041327 A) in view of Killadi (US 20190306027 A1) in view of Wilson (US 20140095925 A1) and further in view of Westenberg (US 8,095,828 B1).
As to claims 5 and 18, Foster, Killadi, and Wilson teach all the limitations of parent of claims 4 and 17, Forster does not explicitly teach when the device state data does not comprise heartbeat confirmation data:
determining, by the data processing hardware, that the communication device is not permitted to receive the heartbeat confirmation signal; and
preventing, by the data processing hardware, transmission of the heartbeat confirmation signal to the communication device, thereby preventing the communication device from performing the device operation.
Westenberg teaches
(col. 15, lines 11-14, when an error is detect host computer in sending the status information, the primary communication path may fail.  That is, no heartbeat is sent); and
preventing, by the data processing hardware, transmission of the heartbeat confirmation signal to the communication device, thereby preventing the communication device from performing the device operation (col. 15, lines 16-18, uses the status information to determine whether to allow the reconstruction of previous states of a production storage device; col. 16, lines 51-55, instructions may not allow a reconstruction of any data associated with write operations received during a given period status information from each host compute is received).

As to claims 6 and 19, Foster, Killadi, and Wilson teach all the limitations of parent of claims 4 and 17, Foster does not explilitcy teach wherein determining the communication device is permitted to perform the device operation further comprises:
determining whether the device state data comprises invalidation data that invalidates the communication device from the ability to perform the device operation; and
when the device state data comprises the heartbeat confirmation data and does not comprise the invalidation data, determining that the communication device is permitted to perform the device operation.
Westenberg teaches
determining whether the device state data comprises invalidation data that invalidates the communication device from the ability to perform the device operation (col. 15, lines 9-11, sending status information to device and determining whether an acknowledgement is received in response; col. 18, lines 25-28, backup storage device stores an indication with the stored information of each write operation that identifies if stored information associated with that write operation is valid); and
when the device state data comprises the heartbeat confirmation data and does not comprise the invalidation data, determining that the communication device is permitted to perform the device operation (col. 15, lines 15-18, backup storage device, uses the status information to determine whether to allow the reconstruction of previous states of a production storage device).

As to claims 7 and 20, Foster, Killadi, Wilson, and Westenberg teach all the limitations of parent of claims 6 and 19, Westenberg further teaches when the device state data comprises the invalidation data and the heartbeat confirmation data:
rescinding, by the data processing hardware, permission for the communication device to perform the device operation (col. 15, lines 62-67, If the signature has been modified, backup storage device may be deemed to be operational, with the implication being that the communication path between host computer and device has failed. Thus, host computer may be prevented from providing the information and sending the heartbeat information); and
withholding, by the data processing hardware, transmission of the heartbeat confirmation signal to the communication device, thereby preventing the communication device from performing the device operation (col. 16, lines 11-13, host computer 110 may further interrupt submethod to prevent the performance of any additional write operations).

As to claims 8 and 21, Foster, Killadi, Wilson, and Westenberg teach all the limitations of claim of claims 6 and 19, wherein Westenberg further teaches
the invalidation data comprises an indication of at least one of the communication device requires a software update, the communication device is out of compliance with contractual (col. 14, lines 1-3, value A may be saved by instructions executing and then the particular location may be used as a guard block that can receive a signature value and then accept an update to the signature value (software update)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dhoolam (US 9582377 B1), dynamic Sizing of Storage Capacity for a Remirror Buffer.
Shah (US 8966318 B1), Method To Validate Availability Of Applications Within A Backup Image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANH NGUYEN/Primary Examiner, Art Unit 2454